Citation Nr: 1135814	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-20 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date for the grant of service connection for the residuals of a spinal cord injury with cervical stenosis degenerative spurring and disk desiccation.  

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970 and from February to October 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  

In March 2011, the Veteran presented testimony at a personal hearing conducted at the Waco RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The record reflects that the Veteran submitted additional evidence that had not been reviewed by the RO.  By a March 2011 statement, he related that he was waiving the right to have this additional evidence reviewed by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

In a document received in April 2007, the Veteran requested compensation benefits for an earlier effective date for traumatic brain injury (TBI).  The Veteran is not service connected for traumatic brain injury.  It is possible that he is referring to his service-connected claim for the residuals of a spinal cord injury with cervical stenosis degenerative spurring and disk desiccation.  However, as the Veteran phrased his claim as TBI, the Board refers this matter to the RO to address in the first instance.  This potential issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Board's April 2004 grant of an effective date of March 6, 1979 for the grant of service connection for PTSD was affirmed by the United States Court of Appeals for Veterans Claims in October 2006.

3.  The Board's April 2004 grant of an effective date of November 9, 2000 for the grant of service connection for the residuals of a spinal cord injury with cervical stenosis degenerative spurring and disk desiccation was affirmed by the United States Court of Appeals for Veterans Claims in October 2006.

4.  Bilateral hearing loss was not manifested during service, or within one year thereafter, and has not been shown to be causally or etiologically related to military service, and may not be presumed to be causally or etiologically related to military service.


CONCLUSIONS OF LAW

1.  The Board has no jurisdiction to adjudicate the claim for entitlement to an earlier effective date for the grant of service connection for PTSD.  38 U.S.C.A. § 7291.

2.  The Board has no jurisdiction to adjudicate the claim for entitlement to an earlier effective date for the grant of service connection for the residuals of a spinal cord injury with cervical stenosis degenerative spurring and disk desiccation.  38 U.S.C.A. § 7291.

3.  Bilateral hearing loss was not incurred in active service, and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2008 with regard to the claim for entitlement to service connection for bilateral hearing loss.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in November 2008.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Additionally, his Social Security Administration (SSA) disability records were also reviewed.  

In July 2008, the Veteran underwent a VA examination and an addendum with opinion was received in August 2008.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a May 2009 SOC (statement of the case) and July 2009, November 2009, July 2010, December 2010 SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.




LAW AND ANALYSIS

Dismissal

1.  Entitlement to an earlier effective date for the grant of service connection for PTSD.

2.  Entitlement to an earlier effective date for the grant of service connection for the residuals of a spinal cord injury with cervical stenosis degenerative spurring and disk desiccation.  

The Board concludes that the claims for earlier effective dates must be dismissed.  As explained to the Veteran during his March 2011 hearing, these claims were previously addressed by the Board in an April 2004 decision.  The Board granted an effective date of March 6, 1979 for the grant of service connection for PTSD and of November 9, 2000 for the grant of service connection for residuals of a spinal cord injury with cervical stenosis degenerative spurring and disk desiccation.  The Veteran subsequently appealed the Board's April 2004 decision to the United States Court of Appeals for Veterans Claims (the Court).  In October 2006, the Court affirmed the Board's decision with regard to the claim for an earlier effective date for the grant of service connection for PTSD.  With regard to the claim for an earlier effective date for the grant of residuals of a spinal cord injury with cervical stenosis degenerative spurring and disk desiccation, the Court noted that the Veteran raised no argument and considered this claim to have been abandoned as part of the appeal.  That decision is now final and cannot be addressed again by the RO or the Board.  38 U.S.C.A. § 7291.  The Court pointed out that the Veteran could request revision of the February 1972 rating decision based on clear and unmistakable error (CUE).  The Veteran has not done so at the time of this decision.

The Board concludes that because the claims for earlier effective dates have already been affirmed by the Court, and no CUE argument has been advanced, the Board has no jurisdiction to address these claims.  Accordingly, these matters are dismissed.

Service Connection

3.  Entitlement to service connection for bilateral hearing loss.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").
In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  The Veteran testified that his hearing loss is related to his in-service exposure to acoustic trauma from constant artillery and gun fire.  

The Veteran's service treatment records are absent for complaints, treatment, findings, or diagnoses of hearing loss.  The Veteran had two periods of active duty service.  On his January 1970 separation examination administered after his first separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

10
LEFT
0
0
0

10

On his October 1974 separation examination administered after his second separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
5
5
LEFT
20
10
5
15
15

It appears that the Veteran had normal hearing acuity at the time of both his separations.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels.)  Thus, hearing loss was not shown during service.

Nevertheless, although hearing loss was not shown during service, the Board concedes exposure to acoustic trauma during service as the Veteran is in receipt of the combat infantry man's badge (CIB) which denotes combat service.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  The Board will now address whether a link has been established between the Veteran's conceded in-service acoustic trauma and his current hearing loss.

The most probative and ultimately persuasive evidence indicates that a link has not been established.  The evidence of record reflects that the first indication of hearing loss was not until many years after the Veteran's separation from service.  The first finding of hearing loss was in 2008, approximately 34 years after his last separation from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

In this regard, the Board observes that the post-service medical evidence of record dates from the Veteran's separation from service until the present.  Although the medical evidence dates from the 1970s until the present, the first complaint of hearing loss was not until 2008.  Importantly, hearing loss was specifically denied or not found prior to that time.  During a January 1981 VA examination, in response to question 33B. hearing loss noted, the box next to "no" was checked.  His hearing was observed to be grossly normal in a November 1988 VA treatment record.  The Board also finds it significant that when discussing his PTSD symptomatology, the Veteran emphasized during a September 2000 VA examination that he had very acute hearing.  The Veteran first complained of hearing loss in 2008 and was given hearing aids at the VA in February 2008.  In sum, the evidence dated from the 1970s to the present reflects that hearing loss was not found, and the Veteran specifically denied hearing loss until 2008.  Thus, hearing loss was not shown until many years after the Veteran's separation from service.

Moreover, the medical evidence does not indicate a nexus between the Veteran's in-service acoustic trauma and his current hearing loss.  In August 2008, the VA examiner provided an opinion after reviewing the claims file.  The examiner opined that at the time of the Veteran's last discharge, his hearing had not been affected by his military duties.  The examiner further opined that his present hearing loss occurred subsequent to his military separation in 1974 and was not caused by or the result of his active duty periods.  

The Board finds this opinion highly probative as it was based on a thorough review of the claims file, consideration of the Veteran's statements, and clinical expertise as an audiologist.  The July 2008 VA examiner recorded the Veteran's contentions that he has noted hearing loss for the last 30 years and does not hear as well in the right ear.  The Veteran also stated that he was around big guns in Vietnam and denied post-service noisy occupations.  The examiner noted that the January 1970 physical did not note any hearing problems as hearing was shown within normal limits through audiometry.  The examiner also referenced that the Veteran's hearing test results document that his hearing was within normal limits at the time of his last active duty period.  The examiner reasoned that it is commonly accepted in audiology that when a person is removed from a noisy environment, the hearing should not change.  Some of the exceptions to this are the aging process, further noise exposure, medications, and illnesses.  It is also commonly accepted that hearing loss and/or tinnitus will take place at the time of the noise exposure, or soon afterwards, but not years later.  The Board observes that the other evidence of record supports the examiner's conclusion, as there was no showing of hearing loss at the time of his separation or soon afterwards, but rather the first showing was in 2008.  Accordingly, the Board finds the VA examiner's opinion highly probative and persuasive.

The Board acknowledges the Veteran's assertion to the VA examiner that he has experienced hearing loss for the last 30 years.  Although the Veteran is competent to report a subjective decrease in his hearing acuity over the last 30 years, the Board does not find his claim to be credible.  In this regard, the Veteran's contention is directly contradicted by earlier evidence to include his own statements.  As previously stated, hearing loss was not noted in 1981, hearing was grossly normal in 1988, and the Veteran self reported in 2000 that he had very acute hearing.  The Board finds this evidence more persuasive than the Veteran's recent contentions that he has experienced hearing loss for the last 30 years as it reflects a historical indication of the Veteran's hearing acuity over the years.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Because these records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.)  Thus, the Veteran's most recent contentions that he experienced hearing loss for the last 30 years are not credible.  

Although the Veteran might sincerely believe that he has hearing loss that is related to service, he, as a layperson without proper medical training and expertise, is not competent to provide medical evidence on a matter such as the diagnosis or etiology of bilateral hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In this regard, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  For some conditions, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a bilateral hearing loss is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Further, a lay person is not trained to diagnosis hearing loss pursuant to 38 C.F.R. § 3.385.  Therefore, although the Veteran is competent and credible to report that he was exposed to noise during service, which has been conceded and considered, he is not competent to offer a diagnosis or provide an opinion as to the etiology of bilateral hearing loss; i.e. to relate that in-service noise exposure to his current hearing loss.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about a diagnosis or etiology of bilateral hearing loss.  

In conclusion, the competent evidence does not reveal a nexus to in-service acoustic trauma and current bilateral hearing loss.  Additionally, the evidence does not support service connection by a presumptive basis because there is no competent medical evidence showing that the Veteran's hearing loss manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection for bilateral hearing loss must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to an earlier effective date for the grant of service connection for PTSD is dismissed.

Entitlement to an earlier effective date for the grant of service connection for the residuals of a spinal cord injury with cervical stenosis degenerative spurring and disk desiccation is dismissed.  

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


